DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-3, 5-15 and 17-18 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 02/11/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “mixing, by the at least one processor, second audio data of at least two participants, excluding the first participant, from among the plurality of participants, using a multichannel; and transferring, by the at least one processor, the mixed second audio data of the at least two participants mixed using the multichannel to the first participant through a media session of a second channel structure in the bi-directional media session so that the first participant individually controls the second audio data of each of the at least two participants included in the mixed second audio data, wherein the establishing comprises determining a channel type between a fixed channel and a variable channel and a number of channels” as shown in the independent claims 1 and 18. 
Regarding claim 10, the prior arts of the record fail to disclose “receiving, by the at least one processor, from the mixer that is configured to mix two or more pieces of audio data of a plurality of participants using a multichannel, second audio data of at least two participants, from among the plurality of participants, mixed using the multichannel through a media session of a second channel structure in the bi-directional media session, the at least two 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             02/15/2022